Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 17 of Claim 1, insert --each of the one or more of the-- before “multiple devices”;
in line 15 of Claim 25, delete “device” after “each” and insert --of the one or more of the multiple devices--; 
in line 17 of Claim 25, insert --the each of -- before “the one or more”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the last remaining rejections (i.e. 35 U.S.C. 112(a) and 112(b) rejections) of the claims. See also examiner’s statement of reasons for allowance in paragraphs 15-16 on pp. 7-8 of Office Action mailed 12/07/2020. While prior art such as Kayser (20080197300) and Pederson (20150353984) and detecting mode and configured to emit and detect radiation that is germicidal in wavelength and intensity as both discloses a separate detection structure (‘300 – 64, 38; ‘984 – 73, 75) configured to detect radiation and neither Kayser (‘300) nor Pederson (‘984) further discloses switching circuitry nor cycling circuitry. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple devices configured to operate in radiation emitting mode and radiation detecting mode where each of the multiple devices is configured to emit and detect radiation that is germicidal in wavelength and intensity in combination with at least one drive source, switching circuitry, cycling circuitry, detecting circuitry, and monitoring/control circuitry that are configured as set forth in the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799